Citation Nr: 0111566	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1986 to 
July 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD is shown to have been manifested by 
symptomatology productive of serious social and industrial 
impairment since an April 28, 1999, VA psychiatric 
examination.  


CONCLUSION OF LAW

A 70 percent rating is warranted for PTSD, effective April 
28, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part, Diagnostic Code 9411 (1999 & 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his service-connected PTSD is 
more disabling than currently evaluated, thereby warranting a 
higher rating.  He claims that he experiences nightmares 
every night and frequent flashbacks related to the traumatic 
events to which he was exposed while serving in Southwest 
Asia during Desert Storm.  

The medical evidence of record shows that the appellant was 
admitted to a VA domiciliary in August 1996, transferred to a 
PTSD rehabilitation program in September 1996 and returned to 
the domiciliary in October 1996, where he stayed until 
December 30, 1996.  His Global Assessment of Functioning 
(GAF) was found to be 50 in October 1996.  He had subsequent 
VA hospitalizations for treatment of psychiatric 
symptomatology in May 1997 (one day), June 1997 (three days), 
and July 1997 (one day), and was discharged against medical 
advice each time.  The June 1997 hospitalization report noted 
that he was not homicidal, suicidal, or gravely disabled.  
The July 1997 report indicated that he stated he was suicidal 
at admission, but that mental status examination revealed no 
suicidal ideation, a denial of hallucinations, paranoia, or 
homicidal/suicidal ideations, orientation in all three 
spheres, and a GAF of 55 at both admission and discharge.  
The impression in July 1997 was that he had a suicidal 
depression.  

A September 1997 VA psychiatric examination noted that the 
appellant was a Persian Gulf veteran who had gone to Saudi 
Arabia in December of 1990 and returned in May 1991, where he 
was with the V Battery of the 234th Armour as a loader on an 
Abram's tank.  He indicated that the highly traumatic events 
he experienced in Saudi Arabia included frequent gas and SCUD 
missile attacks, and severe exchange of gunfire during ground 
combat when he got ahead of some of the others, causing 
feelings of exposure and vulnerability.  He was not wounded 
and did not lose any close friends.  His stated that his unit 
did move into Iraq and that he was appalled at the carnage he 
witnessed there, which included many bodies that were often 
maimed and left in the road, and many wounded, wandering 
about.  He gave a history of drinking since age 16, and of 
being diagnosed with alcoholic hepatitis at age 19, while on 
active duty.  He stated that he was able to tolerate at least 
a fifth of liquor per drinking occasion, and that he had had 
a positive urinalysis in the Army, which had led to a general 
discharge under honorable conditions.  He admitted ongoing 
marijuana use within the past several days and having 
undergone drug and alcohol treatment in July 1997, without 
being able to remain sober since completing the program.  He 
reported that he continued to drink on a daily basis, three 
or four beers per day, while still attending AA, and that he 
felt worse when not drinking.  

Mental status examination in September 1997 revealed that the 
appellant was rather bland, with a casual manner, and that, 
overall, he appeared to show minimal psychiatric impairment 
despite extensive claimed symptoms.  Throughout the 
interview, there appeared to be a great deal of symptom 
amplification, and reliability of the history was open to 
question.  He did make good eye contact, and his speech was 
clear.  Thought processes were logical, goal-directed, and 
normal speed.  He described intrusive thoughts but no flash-
backs, avoidance phenomenon, and emotional numbing.  He 
complained of problems in concentration but appeared to 
concentrate adequately during the interview.  He stated that 
his depressive moods were somewhat better with Lithium and 
Depakote, but he that he still had brief periods of suicidal 
ideation.  Most of his emotional distress appeared to be 
related to conflicts between him and his girlfriend.  He 
reported intermittent anxiety symptoms but denied any manic 
symptoms.  He claimed that he was angry a great deal of the 
time and isolated himself to avoid people.  He described 
feelings of startle response and hypervigilance.  He stated 
that his sleep was better when he took medication, but that 
he still only got four or five hours a night, and experienced 
prolonged latency, frequent awakening, and nightmares about 
four times a week.  He was oriented in all spheres and did 
not show evidence of organic impairment.  He denied delusions 
or hallucinations at the time.  The diagnoses were continuous 
alcohol dependence, continuous marijuana dependence, PTSD, 
and bipolar disorder, apparently in remission.  His GAF was 
65; which was the highest in past year.  The examiner made 
the following statements with regard to the appellant: that 
although superficially, he appeared to meet DSM IV criteria 
for PTSD and bipolar disorder, but that there did appear to 
be some discrepancies in his claimed symptoms and his 
clinical appearance; that overall he appeared to present in a 
rather casual manner, with social conflicts of being 
"stressed out" due to problems with his girlfriend and a 
pending divorce from his wife apparently the greatest source 
of his emotional distress; that there was considerable 
question about the reliability of the history provided by 
him, which strongly suggested that his clinical symptoms 
should be carefully monitored for authenticity; and that, 
giving him every benefit of the doubt, he appeared to have 
mild occupational and social impairment, primarily due to 
PTSD, with his bipolar disorder apparently in remission on 
medication.  

An April 1999 Social work data assessment revealed that the 
appellant's last employment, for a period of 1 and 1/2 years, 
had ended in November 1998 when he began experiencing an 
increase in PTSD and bipolar symptoms that forced him to seek 
hospitalization, and resulted in him losing his job.  It was 
noted that his financial situation was extremely strained 
because he had to depend on family to help him survive, given 
his total income of only $400 per month.  The psycho-social 
assessment indicated that he had had no emotional or other 
problems prior to entry into the military, that he had been 
married twice and was currently separated from his second 
wife with divorce probable, and that PTSD had been diagnosed 
in 1993 and bipolar disorder had been diagnosed in 1996.  He 
was found to be oriented in three spheres with a slightly 
blunted affect.  He denied suicidal or homicidal ideation but 
gave a history of a suicidal gesture in 1995.  He complained 
of nightmares of combat seven nights a week, rapid mood 
swings, difficulty formulating or maintaining relationships, 
intrusive memories of combat two to three times a day, anger 
control problems, periods of intense anxiety, difficulties 
with concentration and comprehension as well as short term 
memory loss, and impulsivity and financial difficulties.  

A VA psychiatric examination was performed in April 1999.  At 
that time, he indicated that he had been in heavy combat in 
Desert Storm and remembered the following traumatic events 
there: killing Iraqis; having a friend jump off the tank and 
step on a landmine, which resulted in him losing a leg and 
ultimately his life; seeing a buddy crushed to death when a 
U.S. personnel carrier had run over him; and having a buddy 
empty an M16 clip into a wounded Iraqi who had raised his gun 
at the appellant when his crew entered an enemy bunker.  He 
reported that he had had a number of unsuccessful jobs, was 
irritable and suspicious at work, could not concentrate, and 
was preoccupied and unable to follow orders.  He also 
indicated that he had a problem with alcohol, for which he 
was in the process of receiving help.  It was noted that he 
was currently in a PTSD program, that he had also attended a 
PTSD program in Washington State, that he had been 
hospitalized twice during the past year for manic episodes, 
with diagnoses of PTSD, Bipolar Disorder, and substance 
abuse, and that he was currently taking Depakote, lithium, 
and Restoril.  

Family history provided by the appellant at the April 1999 VA 
examination included the following: he was in the process of 
divorcing his second wife; he had no children; he was raised 
by his mother (his father having died when he was four); he 
had five siblings; and his family had little to do with him 
because they did not understand him and were afraid of him, 
believing him to be crazy and dangerous as a result of 
violence he had demonstrated towards his siblings.  He 
reported that he was homeless, had received treatment for 
manic episodes and depression, experienced suicidal thoughts, 
was unable sleep, had frequent combat nightmares, ate to 
survive, had no hobbies, had a minimal libido, had no 
friends, was suspicious of most people, had conversations 
with people who have died, did not let people get behind him, 
and felt that people were plotting against him.  Mental 
status evaluation revealed that the appellant had a flat 
affect, that he would just stare into space and not answer at 
times during the conversation, that he was casually but 
cleanly dressed, that he was cooperative, that he was 
oriented, that his speech was of normal tempo, that he was 
not pressured or hyperactive, that he seemed of average or 
above average intelligence, and that he was competent for VA 
purposes.  The diagnoses were PTSD, Bipolar Disorder, and a 
history of alcohol abuse, and he was noted to be homeless and 
unemployed.  His GAF was considered to be 50.  

VA medical records show that the appellant was involved in 
group therapy, an PTSD outpatient program (POP) in April and 
May 1999.  A subsequent VA Psychological Assessment in May 
1999 noted that test scores suggested that the appellant had 
met only one of the treatment goals established on enrollment 
in the POP, with a reduction of 10% or more in PTSD symptoms.  
All other symptoms had increased or remained unchanged.  The 
psychologist remarked that it was not atypical for scores to 
increase early in the recovery process, but that it was 
difficult to explain such increases on the self-report 
measures.  The psychologist indicated that the appellant 
would need on-going treatment and that he planned to continue 
in group therapy.

Service connection was granted for PTSD by a January 1998 
rating decision that assigned a 100 percent rating from 
September 18, 1996, to November 30, 1996, under 38 C.F.R. 
§ 4.29, and a 30 percent rating beginning December 1, 1996.  
A June 1999 rating decision assigned a 50 percent rating from 
the date his request for a higher rating was received, which 
was November 30, 1998.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Because the appellant has continued to express 
dissatisfaction with the rating assigned for his PTSD since 
he initially filed his claim of entitlement to service 
connection for PTSD in September 1996, which was prior to 
November 7, 1996, when the rating criteria for evaluating 
mental disorders were changed, the Board will review the 
claim under both sets of criteria in order to accord him 
evaluation under the set of criteria that is more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  A 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A noncompensable evaluation is 
assigned for a formally diagnosed mental condition which is 
manifested by symptoms that are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 7, 1996.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for PTSD when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
evaluation is assigned when there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A noncompensable evaluation is 
assigned when there are neurotic symptoms which may somewhat 
adversely affect relationships with others, but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, prior to November 7, 1996.  

After careful and longitudinal review of the evidence 
presented in this case, the Board has determined that the 
criteria in effect prior to November 7, 1996, are more 
favorable to the appellant because the Board finds that the 
symptomatology associated with his PTSD results in serious 
social and industrial impairment so as warrant a 70 percent 
disability rating.  However, the clinical findings do not 
show manifestation of symptomatology at any time that meets 
either the old or new criteria for a 100 percent rating.  He 
has not been shown to have total occupational and social 
impairment related to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, and memory loss for names of close relatives, his 
occupation, or his name.  Nor has there been evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or of virtual isolation in the community, or 
an inability to obtain or retain employment because of the 
PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for his PTSD 
by the January 1998 rating decision, after a period of a 
temporary total rating assigned under 38 C.F.R. § 4.29 from 
September 18 to November 30, 1996, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  

Evidence dated prior to November 1998 shows no more than 
definite social and industrial impairment and does not 
indicated the appellant experienced reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Rather, the September 1997 VA psychiatric 
examination report shows that the examiner felt that the 
appellant had mild occupational and social impairment due to 
PTSD, that his bipolar disorder was apparently in remission 
with medication, and that most of his emotional distress was 
apparently related to conflicts with his girlfriend and his 
pending divorce.  His GAF was 65, indicating mild impairment.  

However, at the April 1999 VA psychiatric examination, the 
appellant complained of combat nightmares seven nights a week 
that prevented a good night's sleep, an inability to control 
his anger, periods of intense anxiety, concentration and 
comprehension problems, an inability to get along with his 
family, no friends, a distrust of people, audio 
hallucinations, and paranoia about others being out to get 
him.  He demonstrated a flat affect and had a GAF of 50, 
which indicated serious impairment.  On-going treatment was 
recommended.  The Board finds that, based on the clinical 
findings from the April 1999 VA psychiatric examination, the 
appellant is entitled to a 70 percent rating effective from 
the April 1999 rating decision.  


ORDER

A 70 percent rating is granted for PTSD from April 28, 1999, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

